J-A09008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MARY KONIECZNY, ANTHONY J.              :   IN THE SUPERIOR COURT OF
 GOLEMBIEWSKI, CHRISTOPHER W.            :        PENNSYLVANIA
 HUMPHREY, AND THERESE                   :
 THOMPSON MILES                          :
                                         :
                   Appellants            :
                                         :
                                         :
              v.                         :   No. 1726 WDA 2019
                                         :
                                         :
 STEPHEN A. ZAPPALA, JR., DISTRICT       :
 ATTORNEY OF ALLEGHENY COUNTY            :

               Appeal from the Order Dated October 16, 2019
     In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): GD 19-11631


BEFORE: BOWES, J., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                         FILED AUGUST 19, 2020

      Appellants, Mary Konieczny, Anthony J. Golembiewski, Christopher W.

Humphrey, and Therese Thompson Miles, appeal from the order granting the

preliminary objections filed by Appellee, Stephen A. Zappala, Jr., District

Attorney of Allegheny County, to Appellants’ complaint in mandamus and

dismissing the action with prejudice. Because jurisdiction properly lies with

the Commonwealth Court of Pennsylvania, we transfer this appeal to the

Commonwealth Court.

      On April 9, 2019, members of Pittsburgh City Council passed, and Mayor

William Peduto signed, firearm and firearm accessory ordinances outlawing

certain firearms and firearm accessories within the city limits of Pittsburgh.
J-A09008-20


Mandamus Complaint at ¶ 6. On April 12, 2019, Appellants presented to

Appellee’s office private criminal complaint forms against Mayor Peduto and

various members of Pittsburgh City Council. Id. at ¶ 20. Appellants contend

that the act of passing new firearm legislation constitutes official oppression

pursuant to 18 Pa.C.S. § 5301. Id. at ¶ 14. It is alleged that Appellee refused

to accept the private criminal complaints or to take further action. Id. at ¶

21. However, Appellants have conceded that at the time they presented the

private criminal complaints to Appellee, they “were handed copies of a press

release regarding [Appellee’s] position that he would not review anything

connected with any alleged violations of the illegal [o]rdinances that the Mayor

and the City [Council] had passed.”          Brief in Opposition to Preliminary

Objections, at 11-12.

      On August 15, 2019, Appellants filed the instant “complaint in

mandamus seeking review of [the] denial of [the] private criminal complaint

under Pa.R.Crim.P. 506 and request for writ of mandamus under Pa.R.C.P.

1093.” Mandamus Complaint. Specifically, Appellants asserted that Appellee

“was required to accept their private criminal complaints against Mayor Peduto

and Pittsburgh Council as stated in Pa.R.Crim.P. 506.” Id. at ¶ 27. Appellants

sought mandamus relief pursuant to Pa.R.C.P. 1093, noting that the rule

“provides the right of a Pennsylvania citizen to file a [w]rit of [m]andamus

against a [g]overnment [o]fficial who has refused to act in accordance with

the legal responsibilities of his position or office.” Id. at ¶ 25.


                                       -2-
J-A09008-20


      On September 9, 2019, Appellee filed preliminary objections to the

complaint in mandamus and a supporting brief.           On October 16, 2019,

Appellants filed a brief in opposition to Appellee’s preliminary objections. Also

on October 16, 2019, the trial court entered an order that granted Appellee’s

preliminary objections and dismissed the action in mandamus with prejudice.

This timely appeal followed. Both Appellants and the trial court complied with

Pa.R.A.P. 1925.

      Prior to addressing the issues raised by Appellants, we must address

whether the Superior Court has jurisdiction over this matter. See Blount v.

Philadelphia Parking Authority, 965 A.2d 226, 229 (Pa. 2009) (stating that

a reviewing court may raise the issue of whether the court has subject matter

jurisdiction over an action sua sponte). Because Appellants’ mandamus action

seeks to compel action by Appellee, acting in his official capacity as the

Allegheny County District Attorney, this matter is within the original

jurisdiction of the Commonwealth Court.         See 42 Pa.C.S. § 761(a)(1)

(providing that “[t]he Commonwealth Court shall have original jurisdiction of

all civil actions or proceedings … [a]gainst the Commonwealth government,

including any officer thereof, acting in his official capacity[.]”); see also

Maute v. Frank, 657 A.2d 985, 987 (Pa. Super. 1995) (stating that original

jurisdiction over actions involving mandamus claims lies in the Commonwealth

Court of Pennsylvania, and transferring the appellant’s mandamus action from

the Superior Court to the Commonwealth Court).


                                      -3-
J-A09008-20


       As we have long stated, “we should be most cautious in assuming

jurisdiction over matters that properly belong before the Commonwealth

Court.” Lara, Inc., v. Dorney Park Coaster Co., Inc., 534 A.2d 1062, 1066

(Pa. Super. 1987). Hence, because jurisdiction properly lies with our sister

court, we transfer this appeal to the Commonwealth Court.1

       Appeal transferred to the Commonwealth Court.




____________________________________________


1 Pennsylvania Rule of Appellate Procedure 751 addresses the transfer of
erroneously filed cases and states as follows:

          (a) General rule. If an appeal or other matter is taken to
       or brought in a court or magisterial district which does not
       have jurisdiction of the appeal or other matter, the court or
       magisterial district judge shall not quash such appeal or
       dismiss the matter, but shall transfer the record thereof to
       the proper court of this Commonwealth, where the appeal or
       other matter shall be treated as if originally filed in transferee
       court on the date first filed in a court or magisterial district.

Pa.R.A.P. 751(a) (emphases added).


                                           -4-
J-A09008-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2020




                          -5-